In an action in which a money judgment in favor of plaintiff *918against defendant Lendino was entered in the District Court of the County of Suffolk, Fifth District, Bay Shore, on November 20, 1973, plaintiff appeals (by permission) from an order of the Appellate Term, 9th and 10th Judicial Districts, dated January 21, 1975, which vacated the judgment and dismissed the complaint as to said defendant Lendino. Order reversed, on the facts, without costs, and judgment of the District Court reinstated. Whether Lendino signed the contract with plaintiff as an individual or as an officer of the corporate defendant presented a question of fact, the resolution of which depended on the credibility of the opposing witnesses. In such a case, the decision of the trier of the facts is entitled to the greatest weight (see Amend v Hurley, 293 NY 587, 594), since the reliability of witnesses can be passed upon with greater safety by a Trial Judge who sees and hears the witnesses rather than by appellate Judges who simply read the printed record (see Barnet v Cannizzaro, 3 AD2d 745, 747). On the record presented on this appeal, it was error to disturb the decision of the trial court. Hopkins, Acting P. J., Martuscello, Margett, Christ and Munder, JJ., concur.